Title: To Thomas Jefferson from James Dinsmore, 19 January 1809
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello Jany 19th 1809
                  
                  I did not receive your favour of the 7th inst. in time to answer it by last mail—with respect to the money it will make no Difference to defer Depositing it untill the time you mention—if more convenient to you—mr Nelson wishes you to send him fifty Dollars as soon as Convenient and also to deposit the $500 in Richmond the begining of next month, or the one after if more suitable to you—I have received the things by Davey the screen you mention for your bed I am at a loss to know whether you intended should be solid the paper or merely made a light frame [like a sash only thinner] and let the paper be hollow between the bars; it would be much lighter made in this way; we are now employed at the Cornice for the Piazza—your favour of Dec. 11th I received duly and beg leave to return you, my most gratefull thanks for the advice Contained in it; you may depend on my observing the utmost secrecy with respect to it I am Sir with great respect your very Humble Servant
                  
                     Jas. Dinsmore 
                     
                  
               